DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 04/22/22 has been considered and entered.  The amendment overcomes rejections in view of Kim et al. (KR 20140121173) for failure to teach the molecular weight of the polymers as claimed which are hereby withdrawn.  The arguments against Ishikura et al. (US 2015/0037591) has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 – 9, 21 – 23, are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ishikura et al. (US 2015/0037591) or, in the alternative, under 35 U.S.C. 103 as obvious over Ishikura et al. (US 2015/0037591)
In regards to claims 1, Ishikura teaches coating film and coated article, wherein the composition is a primer composition X and an aqueous solvent colored composition Y which can be cured (abstract).  The aqueous colored composition thus comprises hydrophobic solvent according to limitation c of the claim [0286].  The aqueous composition Y comprises a hydroxyl-containing resin A) and a blocked polyisocyanate B) [0066].  The hydroxyl-containing resin A can be an acrylic resin which is a copolymer of hydroxyl-containing polymerizable unsaturated monomer (a1) and a polymerizable unsaturated monomer (a2), wherein a2 includes (meth) acrylates such as isobonyl (meth) acrylate which is a cycloalkyl (meth)acrylate according to the first constitutional monomer of the claim, and a1 which is a hydroxyl-containing group provides the second constitutional monomer according to limitation a) of the claim [0075 – 0079].  The blocked polyisocyanate B is a reaction product of an isocyanate and a secondary alcohol (hydroxyl containing group) which meets the limitation (b)(ii) of the claim [0175].  The acrylic copolymer of example 1 which is analogous to the random copolymer a) of the claim appears to possess a molecular weight that is less than 20,000 g/mol even when one assumes that all of the alcoholic groups are present with the acrylic groups in the copolymeric chain, and the sum of all the molecular weights of each monomer is taken. Thus, the composition of the claim is quickly envisaged from the list of alternatives or is at least obvious. 
In regards to claim 3, Ishikura teaches the composition comprising the cycloalkyl (meth)acrylate as previously stated.
In regards to claim 4, Ishikura teaches the composition comprising the hydroxyl-containing monomers at from about 0.5 to about 50% or from about 1.5 to about 30% in the polymer, thus providing the balance of the monomers a2 at from 50% to about 99.5% according to the limitation of the first monomeric units of the claims, which overlaps the claimed range and/or is close enough to be quickly envisaged.
In regards to claim 5, Ishikura teaches the composition having the isobornyl (meth)acrylate as previously stated.
In regards to claim 6, Ishikura teaches the composition comprising hydroxyl group in the second monomeric unit as previously stated.
In regards to claim 7, Ishikura teaches the composition comprising from 0.5 to 50% or from about 1.5 to about 30% of the hydroxyl-containing monomers according to the limitation of the second monomeric unit.
In regards to claim 8, Ishikura teaches the composition wherein the copolymer can further comprise combinations with other monomers such as C1 to C4 (meth) acrylates such as methyl (meth) acrylate, ethyl (meth) acrylate, propyl (meth) acrylate, butyl (meth) acrylate [0077, 0078].
In regards to claim 9, Ishikura teaches the composition wherein the other monomers such as methyl (meth)acrylate can be present within the amounts for the 50% to 99.5% when combined with the isobornyl (meth)acrylate, thus allow for their presence alone to be present within the claimed range.
In regards to claim 21, Ishikura teaches the composition having the claimed compounds of the dependent claims as discussed above and thus appears to provide the single reactive component of the claim.
In regards to claim 22, Ishikura teaches the composition which can comprise the component bii of the claims as previously stated.  Claim 22 does not require the presence of the non-reactive adhesion promoter (as in claim 10) but merely recites the useful promoter is halogenated polyolefin when such is used.
In regards to claim 23, Ishikura teaches the composition comprising the reactive adhesion promoter.  The claim does not require the presence of the non-reactive promoter but only requires that when such is present it provides the function that it is partially encapsulated by the random copolymer.
Claim(s) 1, 4, 6, 8 – 10, 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kian et al. (US 2013/0251944) or, in the alternative, under 35 U.S.C. 103 as obvious over Kian et al. (US 2013/0251944)
In regards to claim 1, Kian teaches adhesive compositions that can be solvent based in which an adhesive base polymer is blended with other components such as a plasticizer and tackifier, and wherein the adhesive base polymer has a molecular weight of from 10,000 to 150,000 daltons [0094, 0095].  The adhesive base polymer comprises butyl acrylate, methyl methacrylate, methacrylic acid, and acrylic acid (i.e., active hydrogen containing functional groups) and thus provides the random copolymer with first and second monomeric units as claimed, and wherein the Tacolyn 3400 tackifier provides the limitation of non-reacting adhesion promoter [0079, Table 2].  
In regards to claim 4, Kian teaches the composition wherein the first monomeric units such as butyl acrylate which is present in about of 37.2% meets the claimed limitation (Table 2).
In regards to claim 6, Kian teaches the composition wherein the second monomeric unit is acrylic acid or methacrylic acid which contains carboxyl and hydroxyl groups.
In regards to claim 8, Kian teaches the composition wherein further monomeric units such as methyl methacrylates (having C1 alkyl) is present (Table 2).
In regards to claim 9, Kian teaches the composition wherein the further monomeric units are present within the claimed range (Table 2).
In regards to claims 10, 22, Kian teaches the composition but does not particularly recite the presence of the polyolefin.  Ragunathan et al. (US 2007/0237902) is added to teach the claims.  Ragunathan similarly teaches adhesive composition comprising similar acrylic polymers such as methyl, ethyl, butyl, 2-ethylhexyl and isobornyl acrylates/methacrylate etc. [0012].  The composition can comprise an adhesion promoter such as chlorinated polyolefins [0023].  Thus, at least in view of Ragunathan, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have added the adhesive promoters of Ragunathan into the composition of Kian, as Ragunathan teaches they are useful in similar compositions for promoting adhesion.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that Ishikura fails to teach a combination of the random copolymer with both of the first and second components of the reaction mixture of bii of the claims, thus providing three components rather than just two components including the random copolymer and the reaction product of bii.  The argument is not persuasive.
While applicant is correct that Ishikura only teaches two components rather than three, the claims do not require the presence of three components in the mixture since the component bii allows both the first and second components of the reaction mixtures to react upon contact with each other and thus the presence of the polyisocyanate reaction product of the two components provides the limitation bii which is combinable with the random copolymer of a) according to the claim.
Kian et al. (US 2013/0251944) was cited in the ISR from the NPL dated 04/22/22 provided by applicants

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771